             Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 1 of 8 Page ID #:1515



                     1   MANATT, PHELPS & PHILLIPS, LLP
                         JOHN M. GATTI (State Bar No. 138492)
                     2   E-mail: jgatti@manatt.com
                     3   LAUREN J. FRIED (State Bar No. 309005)
                         E-mail: lfried@manatt.com
                     4   2049 Century Park East, Suite 1700
                         Los Angeles, California 90067
                     5   Tel.: (310) 312-4000; Fax: (310) 312-4224
                     6
                         Attorneys for Plaintiff
                     7   TRACY CHAPMAN
                     8
                     9                             UNITED STATES DISTRICT COURT
                  10                          CENTRAL DISTRICT OF CALIFORNIA
                  11
                  12     TRACY CHAPMAN,                        No. 2:18-cv-09088-VAP-SS
                  13                  Plaintiff,               Honorable Virginia A. Phillips
                  14
                               vs.                             PLAINTIFF TRACY CHAPMAN’S
                  15                                           NOTICE OF ACCEPTANCE AND
                         ONIKA TANYA MARAJ p/k/a               ACCEPTANCE OF DEFENDANT’S
                  16     NICKI MINAJ and DOES 1-10,            RULE 68 OFFER OF JUDGMENT
                  17                  Defendants.
                  18
                                                                Final Pretrial Conf.: February 22, 2021
                  19                                            Trial Date:           March 2, 2021
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
             Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 2 of 8 Page ID #:1516



                     1         Pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Plaintiff
                     2   Tracy Chapman (“Ms. Chapman”), through her undersigned counsel, hereby
                     3   accepts and provides notice that she has accepted Defendant’s Rule 68 Offer of
                     4   Judgment to Ms. Chapman dated December 17, 2020, attached hereto as Exhibit A.
                     5
                         Dated: December 30, 2020             Respectfully submitted,
                     6
                                                              MANATT, PHELPS & PHILLIPS LLP
                     7
                     8                                        By: /s/ John M. Gatti
                                                                    John M. Gatti
                     9                                              Lauren J. Fried
                                                                    Attorneys for Plaintiff
                  10                                                TRACY CHAPMAN
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                 1
    LOS ANGELES
Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 3 of 8 Page ID #:1517




        EXHIBIT A
Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 4 of 8 Page ID #:1518




    1 BROWNE GEORGE ROSS
      O'BRIEN ANNAGUEY & ELLIS LLP
    2 Peter W. Ross (State Bar No. 109741)
        pross~bgrfirm. com
    3 Eric C.auritsen (State Bar No. 301219)
        elauritsen@bfrfirm.com
    4 2121 Avenue o the Stars, Suite 2800
      Los Angeles, California 90067
    5 TeleJ?hone: (310) 274-7100
      Facsimile: (310) 275-5697
    6
      Attorneys for Defendant
    7 ONIKA TANYAMARAJ
    8
    9                       UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION

   11
   12 TRACY CHAPMAN,                                       Case No. 2:18-cv-9088-VAP-SS

   13                     Plaintiff,                       Judge: Hon. Virginia A. Phillips

   14               vs.                                    DEFENDANT ONIKA MARAJ'S
                                                           RULE 68 OFFER OF JUDGMENT
   15 ONIKA TANYA MARAJ p/k/a NICKI
      MINAJ and DOES 1-10,
   16                                                      Date Filed:          October 22, 2018
                Defendants.                                Disc. Cutoff:        July 29, 2020
   17                                                      FPC:                 February 22, 2021
                                                           Trial Date:          March 2, 2021
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1717358.1                                                         Case No. 2: l 8-cv-9088-V AP-SS
                              DEFENDANT ONIKA MARAJ'S RULE 68 OFFER OF JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 5 of 8 Page ID #:1519




    1               Pursuant to Rule 68 of the Federal Rules of Civil Procedure, defendant Onika
    2 Tanya Maraj ("Defendant") hereby offers to allow entry of judgment as follows:
    3               Judgment shall be entered in favor of plaintiff Tracy Chapman and against
    4 Defendant in the amount of $450,000, inclusive of all costs and attorney fees
    5 incurred to date.
    6
    7 DATED: December 17, 2020                     BROWNE GEORGE ROSS
                                                    O'BRIEN ANNAGUEY & ELLIS LLP
    8
                                                      Peter W. Ross
    9                                                 Eric C. Lauritsen
   10
                                                   By:       Isl Peter W Ross
                                                         ~~~~~~~~~~~~~~~~




   11                                                         Peter W. Ross
                                                   Attorneys for Defendant Onika Tanya Maraj
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1717358.1                                   - 1-                  Case No. 2: l 8-cv-9088-V AP-SS
                              DEFENDANT ONIKA MARAJ'S RULE 68 OFFER OF JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 6 of 8 Page ID #:1520




    1                                 PROOF OF SERVICE
    2                         Chapman v. Maraj p/k/a Nicki Minaj
                                 USDC Case No. 2:18-cv-9088
    3
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    4
             At the time of service, I was over 18 years of age and not a party to this
    5 action. I am employed in the Coun!)' of Los Angeles, State of California. My
      business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
    6
             On December 17, 2020, I served true copies of the following document(s)
    7 described as DEFENDANT ONIKA MARAJ'S RULE 68 OFFER OF
      JUDGMENT on the interested parties in this action as follows:
    8
        John M. Gatti, Esq.                          Attorneys for Plaintiff
    9   Maura K. Gierl, Esq.                         Tracy Chapman
        Lauren J. Fried, Esq.
   10   MANATT, PHELPS & PHILLIPS, LLP
        11355 West Olympic Boulevard
   11   Los  Angeles, California 90064-1614
        Tel.: 3 lD.312.4000
   12   Fax: 310.312.4224
        Email: . j_gatti@manatt.com
   13          mg1erl@manatt.com
               lfned@.manatt.com
   14
             BY MAIL: I enclosed the document(s) in a sealed envelope or package
   15 addressed to the persons at the addresses listed in the Service List and placed the
      envelope for colfection and mailing, following our ordinary business practices. I am
   16 readily familiar with the practice of Browne George Ross O'Brien Annaguey &
      Ellis LLP for collecting and processing correspondence for mailing. On the same
   17 day that correspondence is placed for collection and mailing, it is deposited in the
      ordinary course of business with the United States Postal Service, in a sealed
   18 envelo2e with postage fully prepaid. I am a resident or employed in the county
      where the mailmg occurred. Tlie envelope was placed in tfie mail at Los Angeles,
   19 California.
   20        BY E-MAIL OR ELECTRONIC TRANSMISSION: On December 17,
      2020, I caused a copy of the document(s) to be sent from e-mail address
   21 aaugustine@bgrfirm.com to the persons at the e-mail addresses listed in the Service
      List. I did not receive, within a reasonable time after the transmission, any
   22 electronic message or other indication that the transmission was unsuccessful.
   23       I declare under penalcy of perjury under the laws of the United States of
      America that the foregoing is true and correct and that I am employed in the office
   24 of a member of the bar of this Court at whose direction the service was made.
      Executed on December 17, 2020, at Los Angeles, California.
   25
   26
   27
                                                    Andrea A. Augustine
   28
        1717358.1                                                   Case No. 2: l 8-cv-9088-V AP-SS
                        DEFENDANT ONIKA MARAJ'S RULE 68 OFFER OF JUDGMENT
             Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 7 of 8 Page ID #:1521



                      1                                         PROOF OF SERVICE
                      2            I, Erica Nash, declare:
                      3            I am a citizen of the United States and employed in Los Angeles County, California. I am
                      4   over the age of eighteen years and not a party to the within-entitled action. My business address
                      5   is 2049 Century Park East, Suite 1700, Los Angeles, California 90067. On December 30, 2020,
                      6   I served a copy of the within document(s):
                      7   PLAINTIFF TRACY CHAPMAN’S NOTICE OF ACCEPTANCE AND ACCEPTANCE
                          OF DEFENDANT’S RULE 68 OFFER OF JUDGMENT
                      8
                                          by transmitting via facsimile the document(s) listed above to the fax number(s) set
                      9                 forth below on this date before 5:00 p.m.
                     10                   by placing the document(s) listed above in a sealed envelope with postage thereon
                                        fully prepaid, the United States mail at Los Angeles, California addressed as set
                     11                   forth below.
                     12                   by placing the document(s) listed above in a sealed FEDERAL EXPRESS
                                        envelope and affixing a pre-paid air bill, and causing the envelope to be delivered
                     13                   to a FEDERAL EXPRESS agent for delivery.
                     14                   by personally delivering the document(s) listed above to the person(s) at the
                                        address(es) set forth below.
                     15
                                          by transmitting via e-mail or electronic transmission the document(s) listed above
                     16                 to the person(s) at the e-mail address(es) set forth below.
                     17                                         Please see attached Service List.
                     18            I am readily familiar with the firm's practice of collection and processing correspondence
                     19   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                     20   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                     21   motion of the party served, service is presumed invalid if postal cancellation date or postage
                     22   meter date is more than one day after date of deposit for mailing in affidavit.
                     23            I declare that I am employed in the office of a member of the bar of this court at whose
                     24   direction the service was made.
                     25            Executed on December 30, 2020, at Los Angeles, California.
                     26

                     27
                                                                                            /s/ Erica Nash
                     28                                                                       Erica Nash
                          327186231.1
MANATT, PHELPS &
 PHILLIPS, LLP                                                                                               PROOF OF SERVICE
  ATTORNEYS AT LAW
    LOS ANGELES
             Case 2:18-cv-09088-VAP-SS Document 85 Filed 01/07/21 Page 8 of 8 Page ID #:1522



                      1                                             Service List
                      2
                                   Peter W. Ross
                      3            PRoss@bgrfirm.com
                                   Eric C. Lauritsen
                      4
                                   elauritsen@bgrfirm.com
                      5            Emma Sutherland
                                   ESutherland@bgrfirm.com
                      6            Andrea A. Augustine
                                   aaugustine@bgrfirm.com
                      7            BROWNE GEORGE ROSS LLP
                                   2121 Avenue of the Stars, Suite 2800
                      8
                                   Los Angeles, California 90067
                      9            Ph: 310.274.7100
                                   Fax: 310.275.5697
                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                          327186231.1
MANATT, PHELPS &
 PHILLIPS, LLP
  ATTORNEYS AT LAW
                                                                          -2-      PROOF OF SERVICE
    LOS ANGELES
